Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species:
Species 1: Claims 1, 10, and 19 are generic and include a method of initiating a pre-authorized payment transaction at a POS terminal; 
Sub-Specie 1A: Claims 2, 11, and 20 for a method of initiating a pre-authorized payment at a POS terminal, including a second input for an exact pre-authorized transaction value; and
Sub-Specie 1B: Claims 3 and 12 for a method of initiating a pre-authorized payment at a POS terminal, including a second input for a value less than or equal to a pre-authorized transaction value.
The species are independent or distinct because sub-species 1A and 1B are mutually exclusive and provide for a different functionality of the invention since: species Sub-species 1A refers to a method for a payment transaction including receiving a second input identifying a preauthorized payment transaction for the same amount as the preauthorized transaction value and generating a transaction payment request; and sub-species 1B refers to a method for a payment transaction including receiving a second input identifying a preauthorized payment transaction for an amount different than the preauthorized transaction value and generating a transaction payment request. The species include exclusive characteristics of:
Sub-Species 1A: includes receiving a second input identifying the payment as matching the amount of the preauthorized payment; and
Sub-Species 1B: includes receiving a second input identifying the payment as not matching the amount of the preauthorized payment.
5.	In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Sub-species, or a single grouping of patentably indistinct Sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
In other words, the Applicant is required to elect any one Sub-species from Species group 1 (i.e. elect Sub-Specie 1A or Sub-specie 1B).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P. S./
Examiner, Art Unit 3695
4/8/2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        April 9, 2021